Filed Pursuant to Rule 497(e) 1933 Act File No. 333-179562 1940 Act File No. 811-22668 On behalf of ETF Series Solutions and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information contained in a supplement to the Summary Prospectus and Prospectus dated November 4, 2015, for the AlphaClone Alternative Alpha ETF, filed pursuant to Rule497(e) on November 4, 2015.The purpose of this filing is to submit the XBRL exhibits for the risk/return summary provided in the 497(e) filing (Accession Number 0000894189-15-005716). The XBRL exhibits attached hereto consist of the following: EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
